— In a matrimonial action in which the defendant wife was awarded a judgment of divorce on her counterclaim, plaintiff appeals from so much of the said judgment of the Supreme Court, Kings County, entered March 13, 1974, as directed him to pay to defendant the sum of $300 per month as child support. Judgment modified, on the facts and in the exercise of discretion, by deleting from the sixth decretal paragraph thereof the figure "$300.00” and substituting therefor the figure "$200.00”. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, upon the uncontested facts as to the financial circumstances of the parties, the award of $300 per month for child support and maintenance was not warranted. Under the circumstances here presented, an award of $200 per month is appropriate. Martuscello, Acting P. J., Christ, Munder and Shapiro, JJ., concur.